                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

JAMIE TAYLOR,                  *
                               *
                Plaintiff,     *
vs.                            *                  No. 4:18-cv-00626-SWW
                               *
                               *
ABBOTT LABORATORIES, INC.,     *
WENDY NEIL, and JOHN DOES 1-3, *
                               *
                Defendants.    *

                                  JUDGMENT

      Consistent with the Opinion and Order that was entered on this day, it is

Considered, Ordered, and Adjudged that this action is hereby dismissed.



                  IT IS SO ORDERED this 15th day of July 2019.

                               /s/Susan Webber Wright
                               UNITED STATES DISTRICT JUDGE
